Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	This application is responsive to communication filed 06/07/2021.  Claim 1-20 are pending and presented for examination.

2.  	The Information Disclosure Statement (IDS) filed 06/07/2021 have been reviewed and considered by the Examiner.
	  			Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which 
forms the basis for all obviousness rejections set forth in this 
Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

4. 	Claims 1-4, 6, 10-14, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan et al. (USPGPUB: 2014/0358871), hereinafter Cideciyan in view of McTeer et al. (USPGPUB: 2009/0323963), hereinafter McTeer.
 
	As per claim 1, Cideciyan discloses the invention as claimed including a method for implementing an object store using removable storage media (storage medium/magnetic tape, for example, Cideciyan discloses the term “storage medium” denotes any medium adapted to store data..., e.g. see para.[0032], lines 1 et seq.;, Cideciyan discloses receiving a request to retrieve first data is equivalent taught as selecting/requesting the (first) data segments to be deduplicated (e.g. see para.[0050], lines 2-3); determining a first data object (physical address location) in which at least a portion of the first data is stored; for example, Cideciyan discloses determining or selecting the physical location on the storage medium where data segment(s) is/are stored/written (e.g. see para.[0050], lines 3-5); noting that Cideciyan further discloses in figure 2, at steps 208 and 210, para.[0048], lines 1 et seq., the logical address of the stored content are also stored in the deduplication index, in form of block numbers, offset, and byte counts).  Cideciyan further teaches determining a removable storage medium of the removable storage media on which the first data object is stored, for example, Cideciyan discloses in figure 2, at steps 208 and 210, and para.[0084], determining the logical addresses of the stored content on which are also stored in the deduplication index, in form of block numbers, offsets, and byte counts), Cideciyan further discloses retrieving the first data object and retrieving the at least a portion of the first data from the first data object; for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).  Cideciyan discloses the invention substantially as claimed, Cideciyan however does not particularly teach the removable storage medium including (a) a value store partition into which one or more data objects including at least the first data object are stored, and (b) a key store partition into which one or more keys identifying the one or more data objects are stored.  McTeer however in his teaching of methods and media for recovering lost encryption keys discloses the missing elements that are known to be required in the system of Cideciyan in order to arrive at Applicant’s current invention wherein Mcteer teaches his removable storage medium or tape library can be partitioned into multiple of partitions according to number of tape drives in the library (e.g. see para.[0005], lines 15 et seq., wherein each partitions is also associated with a key server pair or partition in a tape library 200 for identifying data storing in the tape drive (e.g. see para.[0021], lines 36 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Mcteer and to utilize his teaching of partitioning the removable storage medium into a value store partition for storing data objects and a key store partition into which one or more keys identifying data objects are stored as being detailed above for that of Cideciyan’s invention.  By doing so, it would allow the data objects to be easily indexed, identified and accessed which results to increasing overall system throughput and performance, therefore being advantageous.
 	As per claim 2, Cideciyan discloses providing the at least a portion of the first data in response to the request; for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4) . 
 	As per claim 3, the further limitation of receiving a second request to retrieve second data is taught by Cideciyan to the extent that is being claimed as Cideciyan clearly discloses Cideciyan discloses selecting/requesting the data segment(s) (emphasis added) which is known to include the second request as being claim, to be deduplicated (e.g. see para.[0050], lines 2-3); similarly Cideciyan further teaches determining the second data is stored in the first data object retrieving the second data from the first data object; and providing the second data in response to the second request, for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).
 	As per claim 4, see arguments with respect to claim 1, it should be note that Cideciyan discloses determining a second data object in which a second portion of the data is stored; 
for example, Cideciyan discloses determining or selecting the physical location on the storage medium where data segment(s)/objects (emphasis added) which known to be included first, second segments or data objects as being claimed is/are stored/written (e.g. see para.[0050], lines 3-5); noting that Cideciyan further discloses in figure 2, at steps 208 and 210, para.[0048], lines 1 et seq., the logical address of the stored content are also stored in the deduplication index, in form of block numbers, offset, and byte counts).  Cideciyan further teaches determining a removable storage medium of the removable storage media on which the first data object is stored, for example, Cideciyan discloses in figure 2, at steps 208 and 210, and para.[0084], determining the logical addresses of the stored content on which are also stored in the deduplication index, in form of block numbers, offsets, and byte counts), Cideciyan further discloses retrieving the second data object from the value store partition; and retrieving the second portion of the data from the data object; for example, Cideciyan teaches the data segments which is known to include the second data object as being claimed that is being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).
 	As per claim 6, Cideciyan further discloses retrieving metadata indicating at least the portion of the data is stored in the data object and that the data object is stored on the removable storage medium; for example, Cideciyan clearly discloses also metadata, in particular file system metadata of storage objects stored on the storage medium, may be reflected when re-creating the local deduplication index (e.g. see para.[0062], lines 10-13), and data tapes written in the LTFS format may be used independently of any external database or storage system allowing direct access to file content data and file metadata (e.g. see para.[0064], lines 7-10).
	As per claim 10, Cideciyan further discloses the removable storage medium comprises a magnetic tape (e.g. see para.[0005], line 4; para.[0006], lines 2 et seq.).

	As per claim 11, Cideciyan discloses the invention as claimed including a data management system to implement an object store using removable storage media (e.g. see abstract), the data management system comprises one or more computer-readable storage media (storage medium/magnetic tape, for example, Cideciyan discloses the term “storage medium” denotes any medium adapted to store data..., e.g. see para.[0032], lines 1 et seq.;); a processing system operatively coupled with the one or more computer-readable storage media (e.g. see figure 6); and program instructions stored on the one or more computer-readable storage media that, when read and executed by the processing system, direct the processing system to receiving a request to retrieve first data is equivalent taught as selecting/requesting the (first) data segments to be deduplicated (e.g. see para.[0050], lines 2-3); determining a first data object (physical address location) in which at least a portion of the first data is stored; for example, Cideciyan discloses determining or selecting the physical location on the storage medium where data segment(s) is/are stored/written (e.g. see para.[0050], lines 3-5); noting that Cideciyan further discloses in figure 2, at steps 208 and 210, para.[0048], lines 1 et seq., the logical address of the stored content are also stored in the deduplication index, in form of block numbers, offset, and byte counts).  Cideciyan further teaches determining a removable storage medium of the removable storage media on which the first data object is stored, for example, Cideciyan discloses in figure 2, at steps 208 and 210, and para.[0084], determining the logical addresses of the stored content on which are also stored in the deduplication index, in form of block numbers, offsets, and byte counts), Cideciyan further discloses retrieving the first data object and retrieving the at least a portion of the first data from the first data object; for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).  Cideciyan discloses the invention substantially as claimed, Cideciyan however does not particularly teach the removable storage medium including (a) a value store partition into which one or more data objects including at least the first data object are stored, and (b) a key store partition into which one or more keys identifying the one or more data objects are stored.  McTeer however in his teaching of methods and media for recovering lost encryption keys discloses the missing elements that are known to be required in the system of Cideciyan in order to arrive at Applicant’s current invention wherein Mcteer teaches his removable storage medium or tape library can be partitioned into multiple of partitions according to number of tape drives in the library (e.g. see para.[0005], lines 15 et seq., wherein each partitions is also associated with a key server pair or partition in a tape library 200 for identifying data storing in the tape drive (e.g. see para.[0021], lines 36 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to look into the invention of Mcteer and to utilize his teaching of partitioning the removable storage medium into a value store partition for storing data objects and a key store partition into which one or more keys identifying data objects are stored as being detailed above for that of Cideciyan’s invention.  By doing so, it would allow the data objects to be easily indexed, identified and accessed which results to increasing overall system throughput and performance, therefore being advantageous.
 	As per claim 12, Cideciyan discloses providing the at least a portion of the first data in response to the request; for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4) . 
 	As per claim 13, the further limitation of receiving a second request to retrieve second data is taught by Cideciyan to the extent that is being claimed as Cideciyan clearly discloses Cideciyan discloses selecting/requesting the data segment(s) (emphasis added) which is known to include the second request as being claim, to be deduplicated (e.g. see para.[0050], lines 2-3); similarly Cideciyan further teaches determining the second data is stored in the first data object retrieving the second data from the first data object; and providing the second data in response to the second request, for example, Cideciyan teaches the data segments being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).
 	As per claim 14, see arguments with respect to claim 1, it should be note that Cideciyan discloses determining a second data object in which a second portion of the data is stored; 
for example, Cideciyan discloses determining or selecting the physical location on the storage medium where data segment(s)/objects (emphasis added) which known to be included first, second segments or data objects as being claimed is/are stored/written (e.g. see para.[0050], lines 3-5); noting that Cideciyan further discloses in figure 2, at steps 208 and 210, para.[0048], lines 1 et seq., the logical address of the stored content are also stored in the deduplication index, in form of block numbers, offset, and byte counts).  Cideciyan further teaches determining a removable storage medium of the removable storage media on which the first data object is stored, for example, Cideciyan discloses in figure 2, at steps 208 and 210, and para.[0084], determining the logical addresses of the stored content on which are also stored in the deduplication index, in form of block numbers, offsets, and byte counts), Cideciyan further discloses retrieving the second data object from the value store partition; and retrieving the second portion of the data from the data object; for example, Cideciyan teaches the data segments which is known to include the second data object as being claimed that is being parts of one or multiple data objects can be read/retrieved in an order according to their physical position instead of their logical position (e.g. see para.[0066], lines 1-4).
 	As per claim 16, Cideciyan further discloses retrieving metadata indicating at least the portion of the data is stored in the data object and that the data object is stored on the removable storage medium; for example, Cideciyan clearly discloses also metadata, in particular file system metadata of storage objects stored on the storage medium, may be reflected when re-creating the local deduplication index (e.g. see para.[0062], lines 10-13), and data tapes written in the LTFS format may be used independently of any external database or storage system allowing direct access to file content data and file metadata (e.g. see para.[0064], lines 7-10).
	As per claim 20, see arguments with respect to claims 1 and 11.  The combination of Cideciyan and McTeer disclose the invention as claimed, detailed above with respect to claims 1 and 11; Cideciyan and McTeer however do not particularly disclose one or more computer-readable storage media having program instructions stored thereon to implement an object store using removable storage media, the program instructions, when read and executed by a processing system, direct the processing system to carry out the steps of claim 1 as being detailed above.  However, one of ordinary skill in the art would have recognized that computer storage media (i.e., floppy, cd-rom, thumb-drive etc..) carrying computer-executable instructions for implementing a method or a system, because it would facilitate the transporting and installing of the method on other systems, is generally well-known in the art.  For example, a copy of the Microsoft Windows operating system can be found on a cd-rom from which Windows can be installed onto other systems, which is a lot easier that running a long cable or hand typing the software onto another system.  Therefore, it would have been obvious to put Cideciyan and McTeer’s program on a non-transitory machine accessible storage medium, because it would facilitate the transporting, installing and implementing of Cideciyan and McTeer’s program on other systems; therefore being advantageous.

5. 	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan (USPGPUB: 2014/0358871) in view of McTeer et al. (USPGPUB: 2009/0323963), hereinafter McTeer and further in view of Parahk et al. (USPN: 9,621,399), hereinafter Parakh.
	As per claim 5, the combination of Cideciyan and McTeer disclose the invention as claimed, detailed above with respect to claim 1.  Cideciyan and McTeer however do not particualry teach before retrieving the data object, determining that the data object is not located in a cache.  Parakh however in his teaching of distributed cache system, discloses the missing element that is known to be required in the system of Cideciyan and McTeer in order to arrive at Applicant’s current invention wherein Parakh teaches determining if cache miss occurs prior to retrieving the data object so the distributing cache system 100 can search for the data items/objects on other computing devices on the network (e.g. see column 4, lines 14-17).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to further look into the invention of Parakh in order to utilize his teaching of determining if cache miss occurs prior to retrieving the data object.  By doing so, it would allow the data to be retrieved from main memory or other computing devices to maintain continuous of data processing and data coherency which results to enhancing of data maintainability and reliability, improving overall data performance, therefore being advantageous.
	As per claim 15, the combination of Cideciyan and McTeer disclose the invention as claimed, detailed above with respect to claim 1.  Cideciyan and McTeer however do not particualry teach before retrieving the data object, determining that the data object is not located in a cache.  Parakh however in his teaching of distributed cache system, discloses the missing element that is known to be required in the system of Cideciyan and McTeer in order to arrive at Applicant’s current invention wherein Parakh teaches determining if cache miss occurs prior to retrieving the data object so the distributing cache system 100 can search for the data items/objects on other computing devices on the network (e.g. see column 4, lines 14-17).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to further look into the invention of Parakh in order to utilize his teaching of determining if cache miss occurs prior to retrieving the data object for that of Cideciyan and McTeer’s invention.  By doing so, it would allow the data to be retrieved from main memory or other computing devices to maintain continuous of data processing and data coherency which results to enhancing of data maintainability and reliability, improving overall data performance, therefore being advantageous.

6. 	Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cideciyan (USPGPUB: 2014/0358871) in view of McTeer et al. (USPGPUB: 2009/0323963), hereinafter McTeer and further in view of Kershaw (USPN: 6,490,655).
 	As per claims 7 and 8, the combination of Cideciyan and McTeer disclose the invention as claimed, detailed above with respect to claim 1.  Cideciyan and McTeer however do not particualry teach requesting bids for retrieving the data object from two or more data managers and selecting a data manager of the data managers based on the bids, notifying the data manager that the data manager had a winning bid.  Kershaw however in his teaching of data processing apparatus and method for cache line replacement responsive to the operational state of memory, discloses the missing elements that are known to be required in the system of Cideciyan and McTeer in order to arrive at Applicant’s current invention wherein Kershaw teaches requesting bids for retrieving the data object from two or more data managers and selecting a data manager of the data managers based on the bids, notifying the data manager that the data manager had a winning bid; for example, Kershaw clearly discloses the first level of control used by the bus arbiter 12 is to apply a predetermined hierarchy of priorities in which the video display controlling circuit 6 has a higher priority than the central processing unit 4 and accordingly has its memory access requests serviced in preference over those for the central processing unit 4, wherein the bus arbitration circuit 12 is also coupled to the cache controller 10 and the DRAM controller 24. These links allow signals to be passed to the bus arbitration circuit 12 indicating whether a particular memory access request being serviced has resulted in a cache miss and furthermore whether that cache miss has resulted in a memory access being required to a DRAM bank 16, 18, 20, 22 that is busy. The bus arbitration circuit may utilize this additional information to re-arbitrate the normal hierarchy of priorities between memory access requests (emphasis added) (e.g. see column 10, lines 26-45).  Accordingly, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to further look into the invention of Kershaw in order to utilize his teaching of requesting bids for retrieving the data object from two or more data managers and selecting a data manager of the data managers based on the bids, notifying the data manager that the data manager had a winning bid for that of Cideciyan and McTeer’s invention.  By arbitrating access priority between different data managers/controllers and allowing manager/controller with higher priority to access and process data, it would allow uninterrupted and latest data to be processed within the system which further results to enhancing of data maintainability and reliability, improving overall data performance, therefore being advantageous.
 	As per claims 17-18, they encompass the same scope of invention as to that of claims 7-8 respectively, the claims are therefore rejected for the same reasons as being set forth above.

Allowable subject matter 
7. 	Claims 9 and 19 objected to as being dependent upon rejected based claims 1 and 11 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 7-8 and 17-18. The prior arts of record do not teach nor disclose retrieving at least the portion of the data comprises receiving a notification from the data manager that the data object has been placed in the cache; and retrieving at least the portion of the data from the cache.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is 571-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 24, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135